Exhibit 10.1

 

 

EQUITABLE RESOURCES, INC.

EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

Section 1.  Incentive Plan Purposes.  The main purposes of the Equitable
Resources, Inc. (the “Company”) Executive Short-Term Incentive Plan (the “Plan”)
are to maintain a competitive level of total cash compensation and to align the
interests of the Company’s executive employees with those of the Company’s
shareholders, customers and with the strategic objectives of the Company. By
placing a portion of executive employee compensation at risk, the Company can
reward performance based on the overall performance of the Company.

 

Section 2.  Effective Date.  The original effective date of this Plan is
January 1, 2001. The Plan was amended and restated subject to shareholder
approval on December 7, 2005. The Plan will remain in effect from year to year
(each calendar year shall be referred to herein as a “Plan Year”) until formally
amended or terminated in writing by the Company’s Board of Directors or the
Compensation Committee of the Board of Directors (“Committee”) and as provided
in Section 13 or the occurrence of a Change of Control as provided in
Section 11.

 

Section 3.  Eligibility.

 

(a)     All executive officers of the Company shall be eligible to participate
in the Plan; provided, however, that no employee who participates in the
Company’s annual Short-Term Incentive Plan shall be eligible to participate in
the Plan.

 

(b)     The Committee may designate any other employee for participation in the
Plan in its complete and sole discretion. Eligible employees who are designated
to participate in the Plan for any Plan Year will be notified in writing of
their participation and given a Plan document for their reference.

 

Section 4.  Administration of the Plan.  The Plan shall be administered by the
Committee, which shall be comprised solely of two or more outside directors
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder. On an annual
basis, the Committee shall designate the participants and determine the
Performance Goals, as defined in Section 5 of the Plan, and the Incentive
Targets, as defined in Section 6 of the Plan. Prior to payment of any Incentive
Awards, as defined in Section 6 of the Plan, the Committee shall certify in
writing that the Performance Goals and other material terms were satisfied,
which writing may include meeting minutes of the Committee. The Committee shall
also review and approve any proposed amendments to the Plan throughout the Plan
Year.

 

Section 5.  Performance Goals.

 

(a)     Each participant shall have specific performance goals (the “Performance
Goals”) determined for his or her position for the subject Plan Year. These
Performance Goals will support the approved business plan of the Company,
affiliate or business unit, as applicable, and be based upon the specific
performance measures established by the Committee for the Plan Year.

 

(b)     A copy of each participant’s Performance Goals shall be determined in
writing, and kept on file by the Committee and with the appropriate business
segment Human Resources Department, not later than 90 days after the
commencement of the Plan Year to which they relate; provided that in no event
will Performance Goals be established after 25 percent of the Plan Year has
elapsed or when the outcome of such Performance Goals is no longer substantially
uncertain.

 

1

--------------------------------------------------------------------------------


 

(c)     The Performance Goals determined by the Committee will be based upon one
or more of the following objective performance measures and expressed in either,
or a combination of, absolute or relative values: earnings per share, earnings
per share growth, net income, revenue growth, revenues, expenses, return on
equity, return on total capital, return on assets, earnings (including EBITDA
and EBIT), cash flow, share price, economic value added, gross margin, operating
income, or total shareholder return. The Performance Goals may be based either
on the performance of the Company, a subsidiary or subsidiaries, any branch,
department, business unit, or other portion thereof under such measure for the
Plan Year and/or upon a comparison of such performance with the performance of a
peer group of corporations, prior Company performance or other comparative
measure selected by the Committee at the time of making an Incentive Award.

 

(d)     When the Performance Goals are determined by the Committee, the
Committee shall specify the manner in which the Performance Goals shall be
calculated and may also determine that unusual items or certain specified events
or occurrences, including changes in accounting standards or tax laws, shall be
excluded from the calculation of the Performance Goal.

 

Section 6.  Incentive Targets and Awards.

 

(a)     Incentive compensation targets (“Incentive Targets”) shall be determined
by the Committee and expressed as a percentage of the participants’ base salary
in effect at the time the Performance Goal is established. The Incentive Targets
shall be based upon the level of achievement of the Performance Goals, and shall
be determined in writing by the Committee at the commencement of each Plan Year.

 

(b)     Incentive awards (“Incentive Awards”) may be earned by participants
during a Plan Year; provided, however, that payment of any Incentive Award under
the Plan to a participant (i) shall be contingent upon the attainment of the
Performance Goals established by the Committee for the Plan Year and (ii) may
not exceed the participant’s Incentive Target established for the actual level
of achievement attained.

 

(c)     The Committee shall have no discretion to increase any Incentive Target
or Incentive Award payable that would otherwise be due upon attainment of the
Performance Goals, but the Committee may in its discretion reduce or eliminate
such Incentive Target or Incentive Award; provided, however, that the exercise
of such negative discretion shall not be permitted to result in any increase in
the amount of any Incentive Target or Incentive Award payable to any other
participant.

 

(d)     The maximum Incentive Award payable to any participant for any Plan Year
is $5,000,000.

 

(e)     Except as provided in Section 7 of the Plan, Incentive Awards shall be
paid in cash within 2 1¤2 months following the end of a Plan Year and after the
Committee has determined and certified in writing the extent to which the
Performance Goals have been attained and the Incentive Awards have been earned.

 

Section 7.  Form of Payment.  The Committee may, in its discretion, determine to
satisfy, in whole or in part, an obligation for any Incentive Award by issuing,
in substitution for a cash payment, shares of Company common stock having a
value equal to the cash payment, under and pursuant to the terms of the
Company’s 1999 Long-Term Incentive Plan, or any successor or substitute plan, in
the case of a participant who at the time of payment has not met the stock
ownership requirements set by the Committee.

 

Section 8.  Impact on Benefit Plans.  Payments under the Plan shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.

 

2

--------------------------------------------------------------------------------


 

Section 9.  Tax Consequences.  It is intended that nothing in this Plan shall
change the tax consequences of the Plan under Federal or State law and
specifically shall not cause the participants in the Plan to be taxed currently
under the Constructive Receipt or Economic Benefit Doctrines and as expressed in
Sections 451 and 83 of the Code. The terms, requirements and limitations of this
Plan shall be interpreted and applied in a manner consistent with Section 162(m)
of the Code.

 

Section 10.  Change of Status.  In making decisions regarding employees’
participation in the Plan, the Committee may consider any factors that they may
consider relevant. The following guidelines are provided as general information
regarding employee status changes:

 

(a)     New Hire, Transfer, Promotion. A newly hired employee qualifying for
participation will participate in the Plan Year following the year in which they
are hired, unless otherwise specified in their employment offer. An employee who
is promoted or transferred during the first 90 day period of the Plan Year to a
position qualifying for participation may be recommended for a pro rata
Incentive Award under the Plan based on the level of participation in his or her
previous program and the percentage of the Plan Year the employee is in the
participating position. This includes employees who leave positions that qualify
for incentive payments in other Company business segments. These potential
payments shall be considered when determining the employee’s Incentive Target
and Incentive Award under this Plan.

 

(b)     Demotion. No Incentive Award shall be paid to an employee who has been
demoted during the Plan Year because of performance. If the demotion is due to
an organizational change, a pro rata Incentive Award may be made, provided the
employee otherwise qualifies for payment of an Incentive Award.

 

(c)     Termination. No Incentive Award shall be paid to any employee whose
services are terminated during the Plan Year for reasons of misconduct, failure
to perform, or other cause. If the termination is due to reasons such as
reorganization, and not due to the fault of the employee, the employee may be
considered for a pro rata Incentive Award, provided the employee otherwise
qualifies for payment of an Incentive Award.

 

(d)     Resignation. No Incentive Award shall be paid to an employee who resigns
for any reason before Incentive Awards are paid; provided, however, if the
employee has voluntarily terminated his or her employment with the Company’s
consent a pro rata Incentive Award may be made, provided the employee otherwise
qualifies for payment of an Incentive Award.

 

(e)     Death and Disability. An employee whose status as an active employee is
changed during the Plan Year for any reason other than the reasons cited above,
including termination for death or disability, may be considered for a pro rata
Incentive Award, provided the employee otherwise qualifies for payment of an
Incentive Award. In the event that an Incentive Award is paid on behalf of an
employee who has terminated employment by reason of death, any such payments or
other amounts due shall be paid to the employee’s estate.

 

Nothing in the Plan or in any Incentive Target or Incentive Award shall confer
any right on any employee to continue in the employ of the Company, its
affiliates or any business unit. In the event any payments are made under the
guidelines provided in this Section 10, the timing of such payments shall be in
accordance with the provisions of Section 6(e) except to the extent as may be
necessary to delay payment to avoid the imposition of additional taxes and
interest under Section 409A of the Code.

 

Section 11.  Change of Control.  In the event of a Change of Control of the
Company, as then defined under the Company’s 1999 Long-Term Incentive Plan, or
its successor, the Plan Year shall end on the date of the Change of Control, the
Performance Goals shall be deemed to have been achieved for the pro-rata portion
of the calendar year that elapsed through the date of the Change of Control, at
target levels or, if, actual performance is greater, at actual levels, and
Incentive Awards shall be paid

 

3

--------------------------------------------------------------------------------


 

to participants on such pro-rata basis in accordance with the provisions of
Section 6(e), but subject to the Committee’s overall discretion as provided in
Section 6(c).

 

Section 12.  Dispute Resolution.  The following is the exclusive procedure to be
followed by all participants in resolving disputes arising from payments made
under this Plan. All disputes relative to a given Plan Year must be presented to
the Committee within thirty (30) days following the payment date of the
Incentive Award for that Plan Year, or the participant’s right to dispute a
payment will be irrevocably waived. The employee with the concern will be given
an opportunity to present his or her issues to the Committee. A decision will be
rendered by the Committee within ten (10) business days of the meeting. The
Chairperson of the Committee will be responsible for preparing a written version
of the decision. The decision by the Committee regarding the matter is final and
binding on all Plan participants.

 

Section 13.  Amendment or Termination of this Plan.  The Company’s Board of
Directors and the Committee shall each have the right to amend or terminate the
Plan at any time; provided, however, that the material terms of the Performance
Goals, including any amendments to the class of employees eligible to receive
compensation pursuant to, or participate in, the Plan, the criteria upon which
the Performance Goals are based or the maximum amount of compensation payable to
any employee hereunder, may not be amended without shareholder approval. No
employee or participant shall have any vested right to payment of any Incentive
Award hereunder prior to its payment. The Company shall notify affected
employees in writing of any amendment or Plan termination.

 

4

--------------------------------------------------------------------------------